19-10747-shl           Doc 281       Filed 12/17/19       Entered 12/17/19 20:08:04                Main Document
                                                        Pg 1 of 11


                                                                  Objection Deadline: January 2, 2020 at 2 p.m.
                                                                       Hearing Date: January 9, 2020 at 4 p.m.

Alison D. Bauer                                                                     James Fullmer
William F. Gray, Jr.                                                                Meredith S. Parkinson
Jiun-Wen Bob Teoh                                                                   Michael J. Licker
FOLEY HOAG LLP                                                                      FOLEY HOAG LLP
1301 Avenue of the Americas                                                         Seaport West
25th Floor                                                                          155 Seaport Boulevard
New York, New York 10019                                                            Boston, Massachusetts 02210
Tel: (646) 927-5500                                                                 Tel: 617.832.1197
Fax: (646) 927-5599                                                                 Fax: 617.832.7000

Attorneys for Jeffrey Lew Liddle and Liddle & Robinson, L.L.P.,
each a Debtor and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           : Chapter 11
In re                                                      :
                                                           : Case No. 19-12346 (SHL)
                                        1
LIDDLE & ROBINSON, L.L.P.,                                 :
                                                           : Jointly Administered with 19-10747 (SHL)
                           Debtor                          :
---------------------------------------------------------- x

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           : Chapter 11
In re                                                      :
                                                           : Case No. 19-10747(SHL)
JEFFREW LEW LIDDLE,                                        :
                                                           : Jointly Administered with 19-12346 (SHL)
                           Debtor                          :
---------------------------------------------------------- x

    MOTION BY DEBTORS JEFFREY LEW LIDDLE AND LIDDLE & ROBINSON, L.L.P.,
     PURSUANT TO BANKRUPTCY RULE 2004 AND § 105(a) OF THE BANKRUPTCY
     CODE, FOR AN ORDER DIRECTING (I) EXAMINATION OF JAMES W. HALTER,
                   AND (II) PRODUCTION OF DOCUMENTS BY
               JAMES W. HALTER, ALONG WITH RELATED RELIEF



1
    The last four digits of Liddle & Robinson, L.L.P.’s taxpayer identification number are 6440.


B5025100.4
19-10747-shl        Doc 281      Filed 12/17/19     Entered 12/17/19 20:08:04       Main Document
                                                  Pg 2 of 11


        Jeffrey Lew Liddle and Liddle & Robinson, L.L.P., as debtors and debtors-in-possession (the

“Debtors”), in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), hereby move this

Court (the “Motion”) for the entry of an order (the “Order”), substantially in the form attached hereto

as Exhibit B, directing (I) examination of James W. Halter, and (II) production of documents by

James W. Halter, along with related relief. In support of this Motion, the Debtors rely on the

Affidavit of Jeffrey L. Liddle Under Bankruptcy Rule 1007-2 filed on July 22, 2019 in the Chapter

11 Case (Document 2) (the “First Day Declaration”). In further support of this Motion, the Debtors

respectfully state as follows:

                                          BACKGROUND

        1.     On March 11, 2019, Jeffrey L. Liddle filed a voluntary petition in this Court for relief

under Chapter 11 of the Bankruptcy Code.

        2.     On July 22, 2019, Liddle & Robinson (the “Firm”) filed a voluntary petition in this

Court for relief under Chapter 11 of the Bankruptcy Code.

        3.     The Firm is a law firm partnership formed on June 4, 1979. First Day Declaration ¶

1. Jeffrey L. Liddle is the sole remaining partner of the Firm. First Day Declaration ¶ 4. On March

11, 2019, Mr. Liddle filed a voluntary petition for relief under the Bankruptcy Code. First Day

Declaration ¶ 24.

        4.     In August 2016, the Firm commenced a lending relationship with an organization

that refers to itself as Counsel Financial and is compromised of several entities, in particular Counsel

Financial II LLC (collectively, “Counsel Financial”). First Day Declaration ¶ 3.

        5.     James Halter was a partner of the Firm for approximately six years.

        6.     Since his departure from Liddle & Robinson, Halter has, in conjunction with Counsel

Financial, interfered with the Firm’s business affairs by communicating directly with clients of the




B5025100.4
19-10747-shl      Doc 281     Filed 12/17/19     Entered 12/17/19 20:08:04          Main Document
                                               Pg 3 of 11


Firm and by constant breaches of fiduciary duty to the Debtors Liddle & Robinson L.L.P. and Jeffrey

Lew Liddle.

                                      RELIEF REQUESTED

        7.     Debtors seeks to examine James W. Halter (“Halter”), a former partner at the Firm,

under oath, pursuant to Bankruptcy Rule 2004, regarding Halter’s departure from the Firm, his

conduct from August 1, 2016 regarding Firm matters, and his communications with Counsel

Financial, James Hubbard, a former partner of Liddle & Robinson, and others, and his role in

interfering with the Firm’s business affairs. Debtors also request that the Halter be required to

produce various documents, prior to the examination, which are listed on Exhibit A.

        8.     Debtors’ examination of Halter will include, without limitation, the following topics:

        (a) Halter’s departure from Liddle & Robinson.
        (b) Any Liddle & Robinson cases that Halter continued working on following his departure
            from Liddle & Robinson, including any fee arrangements regarding such cases.
        (c) Any agreements between Halter, on the one hand, and Counsel Financial, Rasco Klock
            or Blaine H. Bortnick, regarding Halter’s law practice after he left Liddle & Robinson,
            Liddle & Robinson, or Liddle & Robinson clients.
        (d) Any communications with Counsel Financial, Rasco Klock, any former partner of
            Liddle & Robinson regarding Halter’s law practice after he left Liddle & Robinson,
            Liddle & Robinson, or Liddle & Robinson clients.
        (e) All communications between Halter or anyone else during the 341 Examinations of
            Jeffrey Lew Liddle.
        (f) Cases in which Halter appeared on behalf of current or former Liddle & Robinson
            clients without authority to do so.

        9.     Bankruptcy Rule 2004 empowers the Bankruptcy Court to order the examination of

any person, including the debtor, upon written motion as “to the acts, conduct, or property or to the

liabilities and financial condition of the debtor, or to any matter which may affect the administration

of the debtor's estate . . . .” Fed. R. Bankr. P. 2004. The scope of inquiry under Rule 2004 is intended

to be very broad, unfettered and in the nature of a fishing expedition. See In re Corso, 328 B.R. 375,

383 (E.D.N.Y. 2005); In re Hughes, 281 B.R. 224, 226 (Bankr. S.D.N.Y. 2002); In re Ecam Publ'ns,

Inc., 131 B.R. 556, 559 (Bankr. S.D.N.Y. 1991); In re Drexel Burnham Lambert Group, Inc., 123

B5025100.4
19-10747-shl       Doc 281     Filed 12/17/19     Entered 12/17/19 20:08:04          Main Document
                                                Pg 4 of 11


B.R. 702, 711 (Bankr. S.D.N.Y. 1991); In re Valley Forge Plaza Assocs., 109 B.R. 451, 453 (Bankr.

D. Mass. 1983); In re Wilcher, 56 B.R. 428, 433 (Bankr. N.D. Ill. 1985); In re Johns-Manville Corp.,

42 B.R. 362, 364 (S.D.N.Y. 1984); In re GHR Cos., 41 B.R.. 655, (Bankr., D. Mass, 1983); In re

Vantage Petroleum Corp., 34. B.R. 650, 651 (Bankr. E.D.N.Y. 1983). “Because the purpose of the

Rule 2004 investigation is to aid in the discovery of assets, any third party who can be shown to

have a relationship with the debtor can be made subject to a Rule 2004 investigation.” In re

Ionosphere Clubs, Inc., 156 B.R. 414, 432 (S.D.N.Y. 1993), aff'd, 17 F.3d 600 (2d Cir. 1994).

        10.     Section 105(a) of the Bankruptcy Code authorizes the Court to “issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of this title.” 11

U.S.C. § 105(a).

        11.     Debtors submit that the relief request, pursuant to Rule 2004 and as supplemented by

§ 105(a), is reasonable and proper and in the best interests of the Debtors’ estate.

        12.     Debtors intend for their examination of Halter and Halter’s production of documents

to be conducted in an orderly and reasonable manner, providing Halter with sufficient time to

comply with all reasonable requests and demands, and with a minimum amount of intrusion into

Halter’s legitimate privacy concerns, under the circumstances.

                                               NOTICE

        13.     Notice of this Motion has been provided to: (a) the Office of the United States Trustee

for Southern District of New York; (b) the entities listed on the List of Creditors Holding the 20

Largest Unsecured Claims filed pursuant to Bankruptcy Rule 1007(d) (on a consolidated basis); and

(c) all secured lenders; and (d) James Halter. In light of the nature of the relief requested, the Debtors

submit that no other or further notice is necessary.

                                       NO PRIOR REQUEST




B5025100.4
19-10747-shl      Doc 281    Filed 12/17/19     Entered 12/17/19 20:08:04      Main Document
                                              Pg 5 of 11


         14.   No prior motion for the relief requested herein has been made to this or any other

court.

         WHEREFORE, the Debtors respectfully request entry of an order, substantially in form

attached hereto as Exhibit B, directing (I) examination of James W. Halter, and (II) production of

documents by James W. Halter, along with related relief.

 Dated: December 17, 2019                             Respectfully submitted,
        New York, New York                            /s/ Michael J. Licker
                                                      Michael J. Licker
                                                      Meredith S. Parkinson
                                                      James Fullmer
                                                      FOLEY HOAG LLP
                                                      Seaport West
                                                      155 Seaport Boulevard
                                                      Boston, Massachusetts 02210
                                                      mlicker@foleyhoag.com
                                                      mparkinson@foleyhoag.com
                                                      jfullmer@foleyhoag.com
                                                      Tel: 617.832.1197
                                                      Fax: 617.832.7000

                                                      Alison D. Bauer
                                                      William F. Gray, Jr.
                                                      Jiun-Wen Bob Teoh
                                                      1301 Avenue of the Americas
                                                      25th Floor
                                                      New York, New York 10019
                                                      abauer@foleyhoag.com
                                                      wgray@foleyhoag.com
                                                      jteoh@foleyhoag.com
                                                      Tel: 646.927.5500
                                                      Fax: 646.927.5599

                                                      Attorneys for Jeffrey Lew Liddle
                                                      and Liddle & Robinson, L.L.P.,
                                                      each a Debtor and Debtor-in-Possession




B5025100.4
19-10747-shl   Doc 281   Filed 12/17/19     Entered 12/17/19 20:08:04   Main Document
                                          Pg 6 of 11


                                     Exhibit A
      Document Request For Rule 2004 Examination Of James W. Halter By Debtors
19-10747-shl   Doc 281     Filed 12/17/19     Entered 12/17/19 20:08:04     Main Document
                                            Pg 7 of 11


  DOCUMENT REQUEST FOR RULE 2004 EXAMINATION OF JAMES W. HALTER
                                          BY DEBTORS
   1. Any and all agreements between James W. Halter (“Halter”), on the one hand, and
       Counsel Financial, Rasco Klock, Blaine H. Bortnick or any former Liddle & Robinson
       partner, on the other hand, regarding the transition of Liddle & Robinson clients from
       Liddle & Robinson to any other law firm or attorney.
   2. Any and all communications from August 1, 2016 to present between Halter, on the one
       hand, and Counsel Financial, Rasco Klock or any former Liddle & Robinson partner,
       associate or other attorney, on the other hand, regarding the transition of Liddle &
       Robinson clients from Liddle & Robinson to any other law firm or attorney.
   3. Any and all communications from August 1, 2016 to present between Halter and any
       current or former Liddle & Robinson clients regarding Halter’s departure from Liddle &
       Robinson, Halter’s continued representation of any such clients, or any efforts to move
       such clients from Liddle & Robinson.
   4. All communications between James W. Halter and anyone during the May 1, 2019 341
       Examination of Jeffrey Lew Liddle, via text message or e-mail message, including all
       communications with James R. Hubbard and Blaine H. Bortnick during such
       examination.
   5. All of Halter’s time and billing records at Liddle & Robinson from July 1, 2016 through
       his departure.
   6. All of Halter’s time and billing records for matters he worked on for former Liddle &
       Robinson clients following his departure from Liddle & Robinson.
   7. All retainer agreements for former Liddle & Robinson clients that Halter entered into
       following his departure from Liddle & Robinson.
   8. All agreements between Halter and any third party concerning the transfer of any client
       from Liddle & Robinson to another lawyer or law firm.
   9. Copies of any Liddle & Robinson files or documents, whether in hard copy or electronic
       form, that Halter copied or otherwise took or obtained from Liddle & Robinson on or
       after January 1, 2017. This request includes without limitation all files or documents
       concerning Liddle & Robinson clients in Halter’s possession, custody or control,
       including without limitation all files he received from any other person or source,
       including other former partners of Liddle & Robinson.
   10. All correspondence concerning the matter Franklin v. Compass Partners Investments
       relating to Halter’s representation of the plaintiff following Halter’s departure from
       Liddle & Robinson, including without limitation all correspondence related to any fee
       agreement.
   11. All correspondence concerning the matter Rotger v. Montefiore Medical Center relating
       to Halter’s representation of the plaintiff following Halter’s departure from Liddle &
       Robinson, including without limitation all correspondence related to any fee agreement.
   12. All communications with Blaine Bortnick or Rasco Klock Perez & Nieto LLC regarding
       the matter Negrete v. Citibank.
   13. All communications with Thomas DeDane concerning Halter’s representation of DeDane
       following Halter’s departure from Liddle & Robinson.
   14. All communications concerning Jay Pila.
   15. All communications concerning Richard Josephberg.




B5025100.4
19-10747-shl   Doc 281   Filed 12/17/19     Entered 12/17/19 20:08:04   Main Document
                                          Pg 8 of 11




B5025100.4
19-10747-shl   Doc 281   Filed 12/17/19     Entered 12/17/19 20:08:04   Main Document
                                          Pg 9 of 11


                                      Exhibit B
                                   Proposed Order




B5025100.4
19-10747-shl           Doc 281        Filed 12/17/19 Entered 12/17/19 20:08:04                     Main Document
                                                    Pg 10 of 11



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------
                                                           :
In re                                                      :      Chapter 11
                                                           :      Case No. 19-10747 (SHL)
Jeffrey Lew Liddle,                                        :
                                                           :      (Jointly Administered with Case No. 19-
                           Debtor                          :      12346)
---------------------------------------------------------- x

ORDER GRANTING MOTION BY DEBTORS JEFFREY LEW LIDDLE AND LIDDLE
 & ROBINSON, L.L.P., PURSUANT TO BANKRUPTCY RULE 2004 AND § 105(a) OF
 THE BANKRUPTCY CODE, FOR AN ORDER DIRECTING (I) EXAMINATION OF
       JAMES W. HALTER, AND (II) PRODUCTION OF DOCUMENTS BY
             JAMES W. HALTER, ALONG WITH RELATED RELIEF
     Upon the motion (the “Motion”)1 of Jeffrey Lew Liddle and Liddle & Robinson, L.L.P., as

debtors and debtors-in-possession (the “Debtors”), in the above-captioned cases (the “Chapter 11

Cases”), for an Order directing (I) examination of James W. Halter, and (II) production of documents

by James W. Halter, along with related relief; it appearing that the relief requested is in the best

interest of the Debtors’ estates, their creditors and other parties in interest; it appearing that notice

of this Motion and the opportunity for a hearing on this Motion was appropriate under the particular

circumstances and that no other or further notice need be given; and after due deliberation and

sufficient cause appearing therefor, it is hereby ORDERED:

           1.       The Motion is granted as set forth herein.

           2.       James W. Halter shall be examined, under oath, by Debtors, pursuant to Bankruptcy

Rule 2004, upon at least thirty (30) days prior written notice by Debtors to James W. Halter, which

shall be held at the office of Debtors’ attorneys. Any creditor or creditors committee, if one is

formed, shall be entitled to attend, but not participate in, such examination, without the written

consent of both Debtors and James W. Halter or further order of this Court.



1
    Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Motion.


B5025100.4
19-10747-shl      Doc 281     Filed 12/17/19 Entered 12/17/19 20:08:04            Main Document
                                            Pg 11 of 11



       3.      James W. Halter shall produce the documents listed on Exhibit "A" to the Motion,

by delivering such documents to Debtors’ attorneys, within twenty-one (21) days from the date of

entry of this Order.

       4.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.

       5.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       6.      The Court retains jurisdiction with respect to all matters arising from or relating to

the implementation of this Order.

 Dated: ________ __, 2019
        New York, New York
                                                    HONORABLE SEAN H. LANE
                                                    UNITED STATES BANKRUPTCY JUDGE




B5025100.4
